

 
Exhibit 10.3

FIFTH AMENDMENT TO
RISK SHARING AGREEMENT
 
This FIFTH AMENDMENT TO RISK SHARING AGREEMENT (this “Amendment”) is made and
entered into effective as of March 17, 2015, by and between ITT EDUCATIONAL
SERVICES, INC., a Delaware corporation, on behalf of itself and its Affiliates
and subsidiaries (“ITT ESI”), and STUDENT CU CONNECT CUSO, LLC, a Delaware
limited liability company operating as a credit union service organization (the
“CUSO”).


RECITALS


The following recitals are a material part of this Amendment:


A.           ITT ESI and the CUSO (together, the “Parties”) are parties to that
certain Risk Sharing Agreement entered into as of February 20, 2009, and
subsequently amended on January 13, 2011, March 30, 2011, May 18, 2012, and
November 6, 2014 (the latter, the “Fourth Amendment” and, collectively with the
foregoing, the “Agreement”).


B.           Capitalized terms used in this Amendment and not otherwise defined
herein shall have the meanings provided in the Agreement and Schedule A thereto.


C.           The Parties have agreed to amend certain provisions of the
Agreement in certain respects, subject to and conditioned upon the payment to
the CUSO by ITT ESI of the Discharge Amount (as defined in Section 4 of this
Amendment).


D.           In connection with the foregoing, the Parties desire to amend the
Agreement as set forth in this Amendment.


AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby jointly acknowledged, the parties
hereto agree as follows:


1.           Subject to and conditioned upon payment of the Discharge Amount to
the CUSO by ITT ESI as provided in Section 4 of this Amendment, Section
7.2(b)(1)(a) of the Agreement is hereby amended to read in its entirety as
follows:


 
a.
Debt Service Ratio.  A debt service ratio that is equal to or greater than 1.2
to 1, defined as earnings before interest, income taxes, depreciation and
amortization divided by the current portion of long-term debt plus interest
expense; provided, however, that for each of the ITT ESI fiscal quarters ending
June 30, 2013 through March 31, 2015 (the “Debt Service Ratio Suspension
Period”), compliance with this debt service ratio covenant is not required, and
the failure to comply with this debt service ratio covenant during the Debt
Service Ratio Suspension Period shall not require an increase in
Collateralization Percentage pursuant to Section 6.3 of the Agreement;

 
 
 

--------------------------------------------------------------------------------

 
2. Subject to and conditioned upon payment of the Discharge Amount to the CUSO
by ITT ESI as provided in Section 4 of this Amendment, Section 7.2(b)(1)(c) of
the Agreement is hereby amended to read in its entirety as follows:


 
c.
Current Ratio.  A current ratio, defined as the “Total Current Assets” as
reported on ITT ESI’s consolidated balance sheet contained in its Forms 10-Q and
10-K filed with the SEC and any cash or securities pledged as Collateral under
this Agreement, divided by the “Total Current Liabilities” as reported on ITT
ESI’s consolidated balance sheet contained in its Forms 10-Q and 10-K filed with
the SEC, of ITT ESI, equal to or greater than:  (i) 0.75 to 1 as of June 30,
2012 and September 30, 2012; and (ii) 1 to 1 as of December 31, 2012 and every
measurement period thereafter; provided, however, that as of the end of each of
the ITT ESI fiscal quarters ending June 30, 2013 through December 31, 2015 (the
“Current Ratio Suspension Period”), compliance with this current ratio covenant
is not required, and the failure to comply with this current ratio covenant
during the Current Ratio Suspension Period shall not require an increase in
Collateralization Percentage pursuant to Section 6.3 of the Agreement. This
calculation excludes all unsecured and uncollateralized related-party
receivables and payables.



3. Section 7.2(b) of the Agreement is hereby amended by adding the following at
the end of Section 7.2(b) as a new subsection 7.2(b)(4):


(4)           Effects of CUSO Consolidation.  Notwithstanding anything contained
in or that may be implied from this Agreement to the contrary, for any fiscal
quarter end in which the CUSO or any asset owned or managed by the CUSO is
consolidated in ITT ESI’s financial statements (“CUSO Consolidation”), the
financial covenant and persistence percentage provisions of Sections 7.2(b)(1)
and 7.2(b)(2), and the corresponding compliance certificate requirement of
Section 7.2(b)(3), shall be based on the relevant quarterly and annual reports
filed by ITT ESI with the SEC, but excluding the effects of any CUSO
Consolidation.


4. On or before March 19, 2015, ITT ESI shall pay to the CUSO by wire transfer
in immediately available funds the sum of $2,709,017.76 (the “Discharge
Amount”), which payment in full shall discharge, pursuant to Section 3.6 of the
Agreement, all of ITT ESI’s obligations under Article III of the Agreement with
respect to those Loans set forth on Exhibit A to this Amendment to the extent
and as provided in Section 3.6 of the Agreement.  If ITT ESI fails to pay to the
CUSO the Discharge Amount on or before March 19, 2015 in full as provided in
this Section, no discharge of obligations with respect to the Loans set forth on
Exhibit A shall occur, no amendments to the Agreement set forth in this
Amendment shall become effective, and this Amendment shall terminate and be of
no force or effect whatsoever.


5. For the avoidance of confusion, the Parties acknowledge and agree that,
following payment of the Discharge Amount in accordance with Section 4 of this
Amendment, the Parties’ respective rights and obligations under the Agreement
with respect to those Loans set forth on Exhibit A to this Amendment shall
continue in full force and effect to the same extent and in the same manner as
other Loans discharged pursuant to Section 3.6 of the Agreement.


 
2

--------------------------------------------------------------------------------

 
6. Notwithstanding anything contained in or that may be implied from the Program
Documents or this Amendment to the contrary, the Parties agree that any ITT ESI
financial statements for periods ending prior to the date of this Amendment that
are required to be delivered to the CUSO pursuant to the Program Documents but
have not been delivered as of the date hereof (collectively, “Outstanding ITT
ESI Financial Statements”) shall be delivered to the CUSO on or before May 31,
2015. Further, the deadline for delivery to ITT ESI of any CUSO financial
statements, audited or nonaudited, that would otherwise be required to be
delivered to ITT ESI pursuant to the Program Documents on or before May 31, 2015
shall be extended to the fifteenth (15th) day following delivery to the CUSO of
all Outstanding ITT ESI Financial Statements.


7. Except as expressly amended by this Amendment, the remainder of the Agreement
is unchanged and remains in full force and effect.


8. This Amendment may be executed in multiple counterparts, each of which shall
for all purposes be deemed to be an original and both of which shall together
constitute but one and the same instrument.
[Signatures appear on the following page]

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective duly authorized officers effective as of the date first above
written.







     
ITT EDUCATIONAL SERVICES, INC.
     
By:
/s/ Daniel M. Fitzpatrick
 
Name:
Daniel M. Fitzpatrick
 
Title:
EVP CFO
                   
STUDENT CU CONNECT CUSO, LLC
     
By:
/s/ Joe Karlin
 
Name:
Joe Karlin
 
Title:
3/17/15


 


























[Signature Page to Fifth Amendment to Risk Sharing Agreement.]

 
4

--------------------------------------------------------------------------------

 
Exhibit 10.3

EXHIBIT A


List of Loans for which ITT ESI obligations are to be discharged, to the extent
and as provided in Section 3.6 of the Agreement, by payment of the Discharge
Amount as provided in Section 4 of this Amendment.


See attached.

































































 
 
